                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              5:18-cv-00502-FL

JOSE SANCHEZ-LOPEZ, on behalf )
of himself and all others similarly )
situated,                           )
                                    )
       Plaintiff,                   )
                                    )                     Order
       v.                           )
                                    )
NATIONAL DELIVERY SYSTEMS, )
INC., SANTI MULTISERVICES,          )
INC., SANTI STAFFING                )
SOLUTION, INC., HUMAN LINK          )
STAFFING, LLC,                      )

       Defendants.

       Upon the Joint Motion of the parties, and for good cause shown, it is ORDERED that

the stay of all deadlines in this matter is extended for an additional twenty-one (21) days,

pending the Court’s Ruling on the parties’ forthcoming Joint Motion for Approval of the

Settlement Agreement and General Release, which shall be filed with the Court no later than

March 21, 2019.

       SO ORDERED this the 5th day of March, 2019.


                                                 _____________________________
                                                 Louise Wood Flanagan
                                                 United States District Court Judge




                                            1
